The Supreme Court affirmed the decree of the Court below on January 8th, 1850, in the following opinion,
Per Curiam:
Every principle of justice requires that the. credits claimed by fhe executor be allowed. There was nothing like gross negligence, or indeed any negligence' at all in his payments. It follows not that if he pays on the score of justice what could not be recovered from him, he must answer it. He may safely pay a debt barred by the statute. If the other children had warned him not to pay the case would have been different; hut certainly equity would not charge him in circumstances like the present.
Judgment affirmed.